[Cite as State v. Morris, 2017-Ohio-280.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.       28124

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
DAVID C. MORRIS                                       COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 87 04 0423 (A)

                                  DECISION AND JOURNAL ENTRY

Dated: January 25, 2017



        WHITMORE, Judge.

        {¶1}     Appellant, David C. Morris, appeals an order of the Summit County Court of

Common Pleas that denied his motion to withdraw a guilty plea and a motion styled “Motion to

Correct the Record.” This Court affirms.

                                                 I

        {¶2}     In 1987, Morris was charged with numerous felony offenses related to the murder

of Joseph Mitri. Morris pleaded guilty to some of the charges, and the rest were tried to a three-

judge panel after Morris waived his right to a jury trial. Morris appealed, and this Court affirmed

his convictions in State v. Morris, 9th Dist. Summit No. 13366, 1988 WL 40387 (Apr. 27, 1988).

Morris also filed an untimely petition for postconviction relief. The trial court denied that

petition, and this Court affirmed. State v. Morris, 9th Dist. Summit No. 24613, 2009-Ohio-3183.

Morris continued to file postconviction motions in the trial court, which the trial court denied.
                                                2


        {¶3}    Most recently, Morris moved the trial court to withdraw his guilty plea under

Crim.R. 32.1. Two months later, when the trial court had not yet ruled on that motion, Morris

moved “to Correct the Record,” reiterating the arguments set forth in his motion to withdraw his

guilty plea and requesting the correction of various alleged deficiencies in the trial record. The

trial court denied both motions, and Morris filed this appeal. His second assignment of error is

dispositive, so we address it first.

                                                II

                                Assignment of Error Number Two

        THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED
        [MORRIS’S] MOTION TO WITHDRAW HIS GUILTY PLEA WITHOUT
        REVIEWING A TRANSCRIPT FOR THE CHANGE OF PLEA HEARINGS
        AND WITHOUT CONDUCTING AN EVIDENTIARY HEARING ON
        [MORRIS’S] MOTION.

        {¶4}    Morris’s second assignment of error is that the trial court erred by denying his

motions without a hearing. We disagree.

        {¶5}    In State ex rel. Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio

St.2d 94, 97-98 (1978), the Ohio Supreme Court held that a trial court does not have jurisdiction

to grant a motion to withdraw a guilty plea under Crim.R. 32.1 after an appeal has been filed and

the convictions have been affirmed. “While Crim.R. 32.1 apparently enlarges the power of the

trial court over its judgments without respect to the running of the court term, it does not confer

upon the trial court the power to vacate a judgment which has been affirmed by the appellate

court, for this action would affect the decision of the reviewing court, which is not within the

power of the trial court to do.” Id. See also State v. Coleman, 9th Dist. Summit No. 28044,

2016-Ohio-5309.
                                                3


       {¶6}    Mr. Morris filed a direct appeal, and this Court affirmed his convictions. Under

Special Prosecutors, therefore, the trial court did not have jurisdiction to consider Morris’s

motion to withdraw his guilty plea. See Coleman at ¶ 8. In addition, to the extent that Morris

raised other issues in his “Motion to Correct the Record,” those issues could have been raised on

direct appeal. Consequently, res judicata barred the trial court’s consideration of them. See State

v. Calhoun, 9th Dist. Summit No. 27059, 2014-Ohio-2628, ¶ 7-8.

       {¶7}    Morris’s second assignment of error is overruled.

                              Assignment of Error Number One

       THE TRIAL COURT IMPOSED A VOID SENTENCE WHEN IT
       SENTENCED THE APPELLANT TO NATURAL LIFE FOR AN
       AGGRAVATED MURDER CONVICTION IN 1987.

                             Assignment of Error Number Three

       TRIAL COUNSEL WAS WILLFULLY INEFFECTIVE WHEN HE ADVISED
       THE DEFENDANT INTO ENTERING INTO SOME KIND OF AN
       UNCONSTITUTIONAL PLEA AGREEMENT.

                              Assignment of Error Number Four

       APPELLANT DID NOT KNOWINGLY, INTELLIGENTLY AND
       VOLUNTARILY ENTER INTO A PLEA AGREEMENT WITH THE STATE
       WHEN THE PLEA AGREEMENT DID NOT COVER ALL TEN COUNTS IN
       THE INDICTMENT.

                              Assignment of Error Number Five

       THE TRIAL COURT COMMITTED AN ERRONEOUS INTERPRETATION
       OF THE LAW WHEN IT ACCEPTED THE PLEA AGREEMENT IN THIS
       MATTER.

       {¶8}    Morris’s remaining assignments of error address the merits of his motion to

withdraw his guilty plea. In light of our resolution of Morris’s second assignment of error, the

rest of his assignments of error are moot. See App.R. 12(A)(1)(c).
                                                 4


                                                III

       {¶9}    Morris’s second assignment of error is overruled. His remaining assignments of

error are moot. The judgment of the Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      BETH WHITMORE
                                                      FOR THE COURT




SCHAFER, J.
CONCURS.
                                              5


CARR, P. J.
CONCURRING IN JUDGMENT ONLY.

       {¶10} I concur in judgment only, as I would overrule the first assignment of error based

on our analysis in State v Wright, 9th Dist. Summit No. 27880, 2016-Ohio-3542.


APPEARANCES:

DAVID C. MORRIS, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.